Citation Nr: 0707207	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-20 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The veteran did not engage in combat with the enemy, and his 
claimed PTSD stressors remain uncorroborated.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1131, 1137, 1154(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD requires:  (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet.  App. 
128 (1997).  

 If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A.  § 
1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet.  
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences  
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service  
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.   
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Souza v. Brown, 10 Vet. App. 307, 311 (1997).

In this case, the record does not support a conclusion that 
the veteran "engaged in combat with the enemy," as used in 38 
U.S.C. § 1154(b).  Although the veteran has made statements 
implying that he engaged in combat and was awarded a CIB, 
(see, his April 2003 claim), the evidence does not support 
such a contention. 

The veteran claims that he has PTSD as a result of his 
service in Vietnam as a combat engineer while stationed in 
Danang.  He has been diagnosed with PTSD. (See, e.g., VA 
outpatient treatment records dated in February 2002, 
September 2002, January 2003, and March 2003).  The evidence 
must show that he has a verified stressor which caused his 
PTSD in order for the veteran to prevail.  

The veteran's personnel records show that he participated in 
counterinsurgency operations with "A" Co(Rein) 7th Engr Bn., 
MaintBn., 1st FRS/FLC in the vicinity of Danang, RVN.  In 
July 2002, the veteran reported being exposed to "several" 
stressors while assigned with the Marine Corps fighting in 
Vietnam.  He did not offer specific information regarding his 
stressors at that time, and did not supply the requested 
information regarding this in response to the RO's August 
2002 or September 2002 letters requesting specifics.  In his 
December 2003 NOD, the veteran claims that he went on daily 
patrols and was under the threat of being fired upon.  He 
reports seeing men killed and maimed.  In a January 2004 
statement the veteran reported that he was on patrol when 
they hit a mine and two men were injured, and that they were 
exposed to mortar fire.  He reported that he suffered a cut 
on the face that went untreated.  The veteran was informed by 
the RO in July 2005 that the information he had provided was 
insufficient for further development to verify his claimed 
stressor events, and he was again asked to provide specific 
information that could assist in verifying the stressor.  

Despite requests from the RO for specific stressor 
information sufficient to warrant further investigation, the 
veteran has not supplied the requested information.  (See, 
e.g., RO letter in December 2003, and July 2005).  His 
service medical records, including his August 1971 separation 
examination report, do not make any reference to a cut on the 
face or any injury related to combat in service.  There is no 
showing in the record that the veteran received any combat 
medals.  VA is unable to verify any claimed stressors for 
this veteran and thus the claim cannot be granted.   

Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's April 2003 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
adverse rating decision.  It described the evidence necessary 
to substantiate a claim for service connection for PTSD, 
identified what evidence VA had and was willing to collect, 
requested the veteran to send in particular documents and 
information and identified what evidence might be helpful in 
establishing his claim.  He was told that he could get 
records and send them to VA himself.

The RO's letter did not address what evidence was needed with 
respect to the disability rating criteria or the effective 
date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
This veteran was not prejudiced by that omission.  As service 
connection has not been granted, the veteran was not harmed 
by the lack of notice of those matters and neither the 
veteran nor his representative raise an appellate issue of 
inadequate notice.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service medical and personnel records, and 
attempting to verify the stressor incidents he described.  As 
noted above, the veteran, unfortunately, has been unable to 
supply the requested information to the RO regarding his 
claimed stressors.  He has made no requests for assistance in 
obtaining other records.  As a claimed stressor has not been 
verified, a medical examination or opinion is not necessary 
to decide the claim.  See 38 C.F.R. § 3.159(c)(4).


ORDER

Service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


